NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      ERIC SCOTT VALERO, Appellant.

                             No. 1 CA-CR 14-0314
                               FILED 1-29-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-137908-001
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                             STATE v. VALERO
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maurice Portley, joined.


O R O Z C O, Judge:

¶1              Eric Scott Valero appeals his conviction and sentence for one
count of misconduct involving weapons, a class 4 felony. Valero’s counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967) and
State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), advising that after searching
the entire appellate record, no arguable question of law was found. Valero
was granted the opportunity to file a supplemental brief in propria persona,
but he has not done so. Our obligation is to review “the entire record for
reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.2d 89, 96 (App.
1999). Finding no reversible error, we affirm Valero’s conviction and
sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2           On July 16, 2012, Sergeant Roth of the City of Glendale Police
Department responded to a call. While responding to the call, he came into
contact with Valero. Sergeant Roth asked Valero if he was carrying a
weapon, and Valero said he was. After conducting a pat-down of Valero’s
person, Sergeant Roth discovered a firearm in Valero’s waistband.

¶3             Sergeant Roth placed Valero in handcuffs and withdrew the
gun from Valero’s waistband. After inspecting the gun, Sergeant Roth
identified it as a loaded nine millimeter Smith & Wesson semi-automatic
handgun. Sergeant Roth then placed the gun on the hood of his vehicle and
after backup units arrived, it was given to Officer Esh “for chain of custody
evidence purposes.”

¶4            Valero was subsequently charged, tried and convicted for
misconduct involving weapons in violation of Arizona Revised Statutes
(A.R.S) section 13-3102.A.4. (West 2015).1 Valero timely appealed, and we


1We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.



                                       2
                             STATE v. VALERO
                            Decision of the Court

have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and A.R.S. sections 12-120.21.A.1, 13-4031 and -4033.A.1 (West
2015).

                                DISCUSSION

I.     Count One: Misconduct Involving Weapons

¶5            “We view the facts in the light most favorable to sustaining
the convictions.” State v. Fimbres, 222 Ariz. 293, 296, ¶ 2, 213 P.3d 1020, 1023
(App. 2009) (internal citation omitted). We will reverse a conviction only if
there is no substantial evidence to support it. State v. Allen, 235 Ariz. 72, 75,
¶ 6, 326 P.3d 339, 342 (App. 2014). “Substantial evidence is proof that a
reasonable person could accept as adequate to support a conclusion of a
defendant’s guilt beyond a reasonable doubt.” Id. (internal quotations and
citation omitted).

¶6             To commit misconduct involving weapons, a person must
knowingly possess a deadly weapon or prohibited weapon while the
person is prohibited possessor. A.R.S. § 13-3102.A.4. Sergeant Roth
testified that Valero told him he was carrying a weapon and that he found
a firearm in the front waistband of Valero’s shorts. A firearm is a deadly
weapon within the purview of A.R.S. § 13-3102.A.4. See A.R.S. § 13-3101.A.1
(West 2015).

¶7            A prohibited possessor is a person who has been convicted of
a felony and “whose civil right to possess or carry a gun or firearm has not
been restored.” A.R.S. § 13-3101.A.7(b) (West 2015). At trial, the State
admitted a minute entry into evidence reflecting that Valero was convicted
for aggravated driving while under the influence of intoxicating liquor, a
class 4 felony, in 2000. A Glendale Police Department fingerprint
comparison specialist also testified that the fingerprint on the minute entry
was a one “hundred percent” match to the fingerprints taken from Valero.

¶8            Moreover, a court employee who oversees the restoration of
rights desk testified that Valero filed several applications to have his right
to possess a weapon restored and that all of those applications were denied.
Based on the forgoing, there was substantial evidence that Valero: 1)
possessed a deadly weapon; 2) was previously convicted of a felony; and 3)
did not have his right to possess a weapon restored. Thus, we affirm his
conviction for misconduct involving weapons.




                                       3
                            STATE v. VALERO
                           Decision of the Court

II.    Sentencing

¶9            The trial court sentenced Valero to a less than presumptive
term of seven years’ imprisonment, with credit for eighty-two days of pre-
sentence incarceration. We will not alter the trial court’s sentencing
determination absent an abuse of discretion. State v. Fillmore, 187 Ariz. 174,
184, 927 P.2d 1303, 1313 (App. 1996).

¶10             After reviewing an Arizona Department of Corrections
Automated Summary Report detailing Valero’s conviction record, a June
23, 2000 minute entry sentencing Valero to two and a half years’
imprisonment for Aggravated Driving While Under the Influence of
Intoxicating Liquor, a class 4 felony, an October 27, 2003 minute entry
sentencing Valero to two and a half years for Aggravated Driving or Actual
Physical Control While Under the Influence of Intoxicating Liquor or
Drugs, a class 4 felony, and Valero’s booking photographs taken July 17,
2012, the trial court found by clear and convincing evidence that Valero was
previously convicted of two felonies.

¶11           However, the court also found several mitigating
circumstances, including Valero’s family needing his support, Valero’s
health condition, and that he had been a law abiding citizen for the past ten
years. The trial court “[gave] him a lot of credit for that.”

                              CONCLUSION

¶12           We have read and considered counsel’s brief and carefully
searched the entire appellate record for reversible error and have found
none. See Clark, 196 Ariz. at 541, ¶ 49, 2 P.3d at 100. The proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and we conclude substantial evidence supported the jury’s verdict. Valero
was represented by counsel at all critical stages of the proceedings. Valero
and his counsel were given an opportunity to speak at sentencing, and a
legal sentence was imposed.

¶13           Counsel’s obligations pertaining to Valero’s representation in
this appeal have ended. See State v. Shattuck, 140 Ariz. 582, 584, 684 P.2d
154, 156 (1984). Counsel need do nothing more than inform Valero of the
status of this appeal and any future options, unless Counsel’s review
reveals an issue appropriate for a petition for review to the Arizona
Supreme Court. See id. at 585, 684 P.2d at 157. Valero has thirty days from
the date of this decision to proceed, if desired, with a pro per motion for
reconsideration or petition for review.



                                      4
                           STATE v. VALERO
                          Decision of the Court

¶14           For the foregoing reasons, Valero’s conviction and sentence
are affirmed.




                                 :ama




                                   5